Citation Nr: 0731443	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a 
shrapnel injury to the right eye.

2.  Entitlement to service connection for nasal allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to July 
1983.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied 
service connection for a right eye healed cornea due to 
shrapnel injury (claimed as a right eye condition), a right 
shoulder shrapnel wound, and nasal allergies.  In July 2003, 
the veteran submitted a timely notice of disagreement that 
specifically addressed only his claims regarding his right 
eye condition and nasal allergies.  In April 2004, the RO 
issued a statement of the case as to the two claims, and the 
veteran filed a timely substantive appeal in May 2004.

With respect to the veteran's claim for right shoulder 
shrapnel wound, the Board notes that the veteran filed a 
substantive appeal, received by the RO on May 27, 2004, 
indicating that he wished to appeal his claims for right eye, 
right shoulder and nasal allergies.  However, this is the 
first notice indicating that the veteran wished to appeal the 
RO's denial of his claim for service connection for a right 
shoulder disorder.  Unfortunately this notice was received by 
the RO on May 27, 2004, more than one year after the RO's May 
21, 2003 notice of the original rating decision, it was not 
timely filed, and the RO's May 2003 determination that denied 
the veteran's claim for service connection for a right 
shoulder disorder became final.  38 C.F.R. § 20.302 (2007); 
he subsequently provided testimony as to his right shoulder 
claim during his July 2007 hearing at the RO before the 
undersigned.  The Board construes the veteran's May 2004 
notice and subsequent testimony as a request to reopen the 
final, previously denied claim for service connection for a 
right shoulder disorder, and the matter is referred to the RO 
for appropriate development and adjudication.

In addition, the Board notes that the veteran withdrew a 
claim for service connection squamous cell carcinoma in 
October 2005, according to a memorandum of a telephone 
conversation of between the veteran and a RO representative.  
But, in April and May 2006, the veteran submitted statements 
requesting review of this claim and submitting new evidence 
in the form of a report from his physician.  The Board 
construes this statement as a request to reopen the veteran's 
claim for entitlement to service connection for squamous cell 
carcinoma.  This matter is also referred to the RO for 
appropriate development and adjudication.

As noted, in July 2007, the veteran and his spouse, 
accompanied by the veteran's representative, testified during 
a hearing at the RO the undersigned Acting Veterans Law 
Judge.  A transcript of these proceedings has been associated 
with the veteran's claims file.

The issue of entitlement to service connection for residuals 
of a shrapnel injury to the right eye is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran does not currently have 
diagnosed nasal allergies related to his period of active 
military service.


CONCLUSION OF LAW

Nasal allergies were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In an April 2003 letter, issued prior to the May 2003 rating 
decision, and in August 2003 and May 2006 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

By way of the letter dated in May 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007).  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claim, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.  Given the Board's denial of the veteran's claim for 
service connection for nasal injuries, he has not been 
prejudiced in any way.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO well in advance of the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).
 
The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II. Service Connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran seeks service connection for nasal 
allergies.  

The veteran's service medical records are not referable to a 
complaint or diagnosis of, or treatment for, nasal allergies.  
Furthermore, his post-service medical records also do not 
contain a diagnosis for this condition.    

In February 2005, the veteran was afforded a VA examination 
in connection with several of his claims.  The examiner 
indicated that the veteran's claims file was reviewed in 
connection with the examination and report.  The veteran's 
medical history was noted for the record.  In this regard, 
the examiner stated that this history "shows that he has no 
allergies."  After examination, the veteran was diagnosed 
with diabetes mellitus, hypertension and peripheral 
neuropathy.  

During his July 2007 Board hearing, the veteran that he had 
nasal symptoms that worsened since service.  The veteran also 
testified that his physician indicated that his nasal 
problems could be secondary to a cancerous condition 
affecting his nasal passages.  In this regard, the Board 
notes that the veteran was diagnosed with squamous cell 
carcinoma of the nasal vestibule.  He had the tumor excised, 
but was undergoing continuing treatment for the condition.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has nasal allergies.  Rather, the 
evidence indicates that the symptoms noted by the veteran are 
likely residuals of a nonservice-connected nasal cancer.  In 
this regard, the Board notes that, without a current 
diagnosis, a claim for entitlement to service connection for 
these conditions cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. at 225.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has nasal allergies has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed nasal allergies.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed nasal allergies.  The preponderance of the 
evidence is therefore against the appellant's claim nasal 
allergies.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
nasal allergies is not warranted. 


ORDER

Service connection for nasal allergies is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for service connection for residuals 
of a shrapnel injury to the right eye must be remanded for 
further action.  Service medical records include a report of 
medical history completed in August 1971, when the veteran 
checked yes to having eye trouble and he was noted to have 
had a foreign body in his right eye with viral conjunctivitis 
in 1970.  His near and distant vision was corrected to 20/20 
in the right eye.  On a service examination report completed 
that day, the examiner reported that the veteran had a 
foreign body in his right eye in July 1970 and had 
questionable photophobia in that eye.  An ophthalmology 
consultation was recommended as soon as possible.  According 
to a September 1971 signed statement from C.N.S., M.D., an 
ophthalmologist, the veteran's uncorrected visual acuity was 
20/20 and intra-ocular pressures were 14 in each eye.  
External exam revealed low grade conjunctivitis.  The 
remaining findings were within normal limits.  On a report of 
medical history completed in April 1983, prior to separation 
from service, the veteran checked yes to having eye trouble 
and the examiner noted the veteran's past right eye shrapnel 
injury and that there were "no sequelae".

During his July 2007 Board hearing, the veteran testified 
that, after the in-service shrapnel injury to his right eye 
and right shoulder, he lost color vision in his right eye.  
He indicated that his visual acuity diminished in that eye 
after the injury and that he had pain and headaches related 
to the eye injury.  The Board is of the opinion that, in the 
interest of due process and fairness, the veteran should be 
afforded a VA examaintioin to determine the etiology of any 
right eye residuals of a shrapnel injury found to be present.
 
Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an examination is necessary to adjudicate this 
claim.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.304 (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.	The RO should contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with 
the claims folder, that have treated 
him for residuals of his in-service 
shrapnel injury to the right eye 
since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, 
as needed.  If any requested records 
are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the veteran and his 
representative should be so informed 
in writing.  

2.	Then, the veteran should be afforded 
an appropriate VA ophthalmologic 
examination, performed by a 
physician¸ to determine the etiology 
of any residuals of his in-service 
right eye shrapnel injury.  All 
necessary special studies or tests 
should be accomplished and all 
clinical findings reported in detail.

a.	If the veteran is found to have 
any right eye residuals of a 
shrapnel injury, e.g., right eye 
color blindness, diminished 
visual acuity, pain, headaches, 
or other residuals, the examiner 
is requested to render an 
opinion as to whether it is at 
least as likely as not (i.e., at 
least a 50-50 probability) that 
any such diagnosed right eye 
disorder was caused by military 
service (including findings 
noted in the August and 
September 1971 and April 1983 
service medical records), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability). 

a.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The 
claims file must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such 
a review of the claims file was 
made by the examiner.

b.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

3.	Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection for residuals of 
a shrapnel injury to the right eye.  
If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the April 2004 staement of the case.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


